Per Curiam.

After a thorough examination of the record in this case, we concur with the findings and recommendations of the board. Although respondent’s wrongdoing was egregious, his admissions of wrongdoing, made prior to trial, weigh in his favor. Particularly important to our decision are the board’s findings that respondent had, prior to trial, repaid all monies due, and that he had not converted the money to his own use.
*3It is, therefore, the judgment of this court that respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, C. Brown and Douglas, JJ., concur.
Holmes and Wright, JJ., dissent.